Swing, J.
(dissenting opinion.)
I do not agree with the majority of the court as to the question here determined. It seems to me that the city was not a necessary or proper party and that the question of its lien was not before the court for any determination. The lien of the city had been fixed by the assessing ordinance and unless directly set aside by a court in a direct proceeding could only be relieved by payment. The mistake of any officer in saying what the amount of the assessment was, cannot bind the city and there does not arise in this case an estoppel.